COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


VIVIAN M. HENDERSON
                                                                MEMORANDUM OPINION*
v.     Record No. 3177-03-4                                         PER CURIAM
                                                                    APRIL 6, 2004
H.F. COPIES, INC. AND
STATE FARM FIRE & CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, on brief), for appellant.

                 (Benjamin J. Trichilo; Saundra R. Mastro; Trichilo, Bancroft,
                 McGavin, Horvath & Judkins, P.C., on brief), for appellees.


       Vivian M. Henderson (claimant) appeals a decision of the Workers’ Compensation

Commission denying her claim for benefits. The commission found that claimant failed to prove

by a preponderance of the evidence that she sustained an injury by accident arising out of and in

the course of her employment on August 12, 2002. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Henderson v. H.F. Copies, Inc., VWC File No.

212-20-38 (Nov. 17, 2003). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.